 

Exhibit 10.4

 

Cardax, Inc.

2014 Equity Compensation Plan

 

Notice of Stock Option Grant

 

Cardax, Inc. (the “Company”) hereby grants you the following Option to purchase
shares of its common stock (“Shares”). The terms and conditions of this Option
are set forth in the Stock Option Agreement and the Cardax, Inc. 2014 Equity
Compensation Plan (the “Plan”), both of which are attached to and made part of
this document.

 

Except as otherwise defined herein, capitalized terms used in this Notice of
Stock Option Grant shall have the meaning assigned to such terms in the Plan.

 

Date of Grant: _________________     Name of Optionee: _________________    
Number of Option Shares: The number of Option Shares equals the number of Shares
necessary so that the number of Option Shares granted under this Option plus the
number of Option Shares, if any, granted to the Optionee under the Plan in
substitution for options issued under the Cardax Pharmaceuticals, Inc. 2006
Stock Incentive Plan equals _____ percent (___%) of the fully diluted shares of
the Company on the Date of Grant.     Exercise Price per Share: $0.625    
Option Period: Ten (10) years from the Date of Grant.     Type of Option: ISO  
  Vesting Schedule: Fifty percent (50%) of the shares subject to this Option are
fully vested upon the Date of Grant and one-twelfth (1/12th) of remaining fifty
percent (50%) of the shares shall vest on the first business day of each month
following the Date of Grant.  [Notwithstanding the foregoing, one hundred
percent (100%) of the shares subject to this Option shall be fully vested upon a
Change in Control.]

 

By signing this Notice of Stock Option Grant, you acknowledge receipt of a copy
of the Plan and agree that: (a) you have carefully read, fully understand and
agree to all of the terms and conditions described in the attached Stock Option
Agreement, the Plan document and the Notice of Exercise and Common Stock
Purchase Agreement; (b) you hereby make the purchaser’s investment
representations contained in the Exercise Notice with respect to the grant of
this Option; (c) you understand and agree that the Notice of Stock Option Grant
and the Stock Option Agreement constitutes the entire understanding between you
and the Company regarding this Option and that any prior agreements, commitments
or understandings concerning this Option are replaced and superseded; and (d)
you have been given an opportunity to consult your own legal and tax advisors
with respect to all matters relating to this Option prior to signing this Notice
of Stock Option Grant and that you have either consulted such advisors or
voluntarily declined to consult such advisors.

 

______________ Cardax, Inc.     __________________________
By:____________________________   Name:   Title:

 

 

 

